Case 2:20-cv-03828-JGB-PJW Document 3 Filed 04/27/20 Page 1 of 2 Page ID #:11



  1

  2

  3

  4                                     UNITED STATES DISTRICT COURT

  5                                EASTERN DISTRICT OF CALIFORNIA

  6

  7    BRANDON ALEXANDER FAVOR,                                Case No. 1:20-cv-00577-DAD-BAM
       VEXATIOUS LITIGANT,
  8
                           Plaintiff,                          ORDER TRANSFERRING CASE TO THE
  9                                                            CENTRAL DISTRICT OF CALIFORNIA
               v.
 10
       ETTAMAE GRAY, et al.,
 11
                           Defendants.
 12

 13           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

 14   U.S.C. § 1983. (Doc. No. 1.) Plaintiff has not yet filed a motion to proceed in forma pauperis

 15   pursuant to 28 U.S.C. § 1915 or paid the filing fee for this action.

 16           The federal venue statute requires that a civil action be brought only in “(1) a judicial

 17   district in which any defendant resides, if all defendants are residents of the State in which the

 18   district is located; (2) a judicial district in which a substantial part of the events or omissions

 19   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

 20   is situated; or (3) if there is no district in which an action may otherwise be brought as provided in

 21   this section, any judicial district in which any defendant is subject to the court’s personal

 22   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 23           Plaintiff’s allegations are unclear and it is difficult to discern the precise claims Plaintiff is

 24   seeking to raise, which defendants he intends to assert those claims against, the factual allegations

 25   that support those claims, or whether Plaintiff’s claims have any merit. See Fed. R. Civ. P.

 26   8(a)(2) (“A pleading that states a claim for relief must contain . . . a short and plain statement of

 27   the claim showing that the pleader is entitled to relief [.]” ). However, it appears that none of the

 28   defendants reside in this district and that the claims arose in Los Angeles County, which is in the
                                                           1
Case 2:20-cv-03828-JGB-PJW Document 3 Filed 04/27/20 Page 2 of 2 Page ID #:12



  1   Central District of California. Therefore, based upon the limited information that can be

  2   discerned from the complaint, Plaintiff’s claim should have been filed in the United States

  3   District Court for the Central District of California. In the interest of justice, a federal court may

  4   transfer a complaint filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a)

  5          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

  6   States District Court for the Central District of California. The Court does not rule on any

  7   pending motions.

  8
      IT IS SO ORDERED.
  9

 10      Dated:     April 24, 2020                               /s/ Barbara    A. McAuliffe              _
                                                          UNITED STATES MAGISTRATE JUDGE
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                                          2
